DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/14/2020 has been entered. Claims 1-2,7-9,12-13,18-19 and 25-28 have been amended. Claims 3,6,10-11,14 and 17 have been canceled in this amendment. New Claim 29 has been added in this amendment. Claims 1-2,7-9,12-13,18-19 and 25-29 are still pending in this application, with claims 1,7,12 and 18 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has December 14, 2020 has been entered.

Response to Arguments
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(a) have been considered and are persuasive. Therefore, the rejections are withdrawn.
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1-2,7-9,12-13,18-19,25-26 and 27-28 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1,18 and 29 are objected to because of the following informalities:
In claim 1, line 13, “a specific frequency band” should read “the specific frequency band”
In claim 18, line 14, “a new radio (NR)” should read “the new radio (NR)” 
In claim 29, line 1, “the shift operation” should read “the frequency shift operation” 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,7,9,12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (US 2018/0035416 A1, hereinafter referred to as “Yi-5416”) in view of YI et al. (US 2020/0359362 A1, hereinafter referred to as “Yi-9362”).

Regarding claims 1,7,12 and 18, Yi-5461 discloses a method and a user equipment and a base station (Yi-5416 Fig.1 Ref:10,11,12 The UE, eNB and a communication system) in a communication system, the method comprising:
determining whether the SIB includes an indication (Yi-5416 Fig.19 Para[0097,0108] The UE receives DC subcarrier indication for center frequency) to perform an uplink transmission frequency shift operation in a specific frequency band for a new radio (NR) system (Yi-5416 Fig.19 Para[0107-114] The UE operates in the NR band according to the center frequency for LTE indicated which involves UL carrier shifting);
in a case that the SIB includes the indication to perform the frequency shift operation in the NR system (Yi-5416 Fig.19 Para[0097,0108] The UE receives DC subcarrier indication for center frequency), shifting first resource blocks (RBs) by a certain frequency value to align a grid of the first RBs with a grid of second RBs associated with uplink transmission in a specific frequency band for a long term evolution (LTE) system (Yi-5416 Fig.14 Para[0114-116] The UE shifts center of NR carrier by 7.5kHz (i.e. certain frequency value) for NR UL signal to align with LTE); and transmitting the first RBs shifted by the certain frequency value to the base station (Yi-5416 Para[0125] The UL transmission is half-subcarrier (i.e. certain frequency value) shifted),
wherein the certain frequency value is 7.5 kHz (Yi-5416 Para[0115] Note the subcarrier of NR is shifted by 7.5 khz).
Yi-5416 does not explicitly disclose receiving, from a base station, a system information block (SIB).
However, Yi-9362 from the same field of invention discloses receiving, from a base station, a system information block (SIB) (Yi-9362 Para[0068,0098] The center frequency of a frequency band (i.e. indication) is sent in SIB to the UE).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Yi-5416 to have the feature of “receiving, from a base station, a system information block (SIB)” as taught by Yi-9362 with a motivation to make this modification to be used for providing efficient communication between UE and network and resource management by using subbands in a NR carrier (Yi-9362, [0012]).

Specifically for claim 12, Yi-5416 discloses a user equipment that includes a tranceiver (Yi-5416 Fig.20 Ref:930 Transceiver) and a controller (Yi-5416 Fig.20 Ref:910  Note processor).
Specifically for claim 18, Yi-5416 discloses a base station equipment that includes a tranceiver module (Yi-5416 Fig.20 Ref:830 Transceiver) and a controller (Yi-5416 Fig.20 Ref:810  Note processor).
Regarding claims 2,9,13 and 19 Yi-5416 in view of Yi-9362 disclose the methods for user equipment and base station explained above in Claim 1. Yi-5416 further discloses wherein the indication is related to a situation in which an LTE uplink frequency band and an NR uplink frequency band coexist (Yi-5416 Para[0097,0108] The LTE and NR systems coexists and frequency shifting of UL carrier is performed).
Regarding claim 29, Yi-5416 in view of Yi-9362 disclose the methods for user equipment and base station explained above in Claim 1. Yi-5416 further discloses wherein the UE performs the shift operation without changing a radio frequency of the UE (Yi-5416 Para[0116] When the center frequency between NR and LTE carrier is aligned using half-subcarrier shift, the frequency retuning by the UE is not required).



Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yi-5416 in view of Yi-9362 and in further view of Wei (US 2016/0021483 A1, hereinafter referred to as “Wei”).

Regarding claims 25-28, Yi-5416 in view of Yi-9362 disclose the methods for user equipment and base station explained above in Claim 1. Yi-5416 in view of Yi-9362 does not explicitly disclose further comprising: in case that the SIB does not include the indication to perform the uplink transmission frequency shift operation in the NR system, transmitting, to the base station, the first RBs at a frequency different from the certain frequency value.
However, Wei from the same field of invention discloses in case that the SIB does not include the indication to perform the uplink transmission frequency shift operation (Wei Fig.1 Para[0094] The type identifier (i.e. indication) is used to indicate when the frame timing is aligned. In this scenario the shifting is not required. The same concept can be applied for not performing frequency shifting).
	Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Yi-5416 and Yi-9362 to have the feature of “in case that the SIB does not include the indication to perform the uplink transmission frequency shift operation in the NR system, transmitting, to the base station, the first RBs at a frequency different from the certain frequency value” as taught by Wei with a motivation to make this modification to be used to allow the UE to discover further UEs with different resources (Wei, [0012]).	

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, 

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2014/0247781 to Somasundaram (Fig.13 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2018/0063820 to Xiong (Paragraphs:35-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415